Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2001

Beta Spawn Inc v. FFE Transp Ser Inc
Precedential or Non-Precedential:

Docket 00-1332




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Beta Spawn Inc v. FFE Transp Ser Inc" (2001). 2001 Decisions. Paper 118.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/118


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     ___________

                     No. 00-1332
                     ___________


                   BETA SPAWN, INC.

                             v.

          FFE TRANSPORTATION SERVICES, INC.,

                       Appellant

                 _____________________

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
            EASTERN DISTRICT OF PENNSYLVANIA

            (Dist. Court No. 99-CV-00815)
      District Court Judge: William H. Yohn, Jr.
                ______________________

               Argued on March 8, 2001

 Before: ALITO, McKEE, and KRAVITCH, Circuit Judges.


     ROBERT C. HOUPT, ESQ. (ARGUED)
     Houpt & Wolffe, Ltd.
     45 Darby Road
     Paoli, PA 19301

     Counsel for Appellee

     JACK L. COKE, JR. ESQ. (ARGUED)
     Suite 800
               8117 Preston Rd
     Dallas, TX. 75225

     CHARLES L. HOWARD
     Gollatz, Griffin, & Ewing, P.C.
     16th Floor, Two Penn Center Plaza
     Philadelphia, PA 19102

     Counsel for Appellant

                   __________________

              ORDER AMENDING SLIP OPINION
                    ________________
     Please amend the above opinion as follows: (1) add the word "[sic]"
in line 146
after the word "were;" (2) add a period in line 202 after the word
"Roadway;" (3) add a
period in line 306 after the letter "A;" and (4) change the number "230"
in line 318 to
"251."




                             BY THE COURT

                    Dated: May 31, 2001                        /s/Phyllis
A. Kravitch

Circuit Judge